Exhibit 10.1(a)

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 1 dated as of April 19, 2011 to the Amended and Restated
Credit Agreement (this “Amendment No. 1”), is entered into among Atlas Pipeline
Partners, L.P., a Delaware limited partnership (the “Borrower”), the
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto (the “Guarantors”), the Lenders signatory hereto and Wells Fargo Bank,
N.A., in its capacity as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and amends the Amended and Restated Credit Agreement
dated as of July 27, 2007 and amended and restated as of December 22, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) entered into among the Borrower, the Guarantors named therein, the
institutions from time to time party thereto as Lenders (the “Lenders”), the
Administrative Agent and the other agents and arrangers named therein.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, through one or more to be formed subsidiaries (the “Buyer
Subsidiaries”), proposes to purchase a 20% partnership interest (the “WTP
Partnership Interest”) in West Texas LPG Pipeline Limited Partnership, a Texas
limited partnership (“WTP Partnership”) which owns an NGL transmission system
(the “WTP Pipeline System”), comprised of a 19.8% limited partner interest and a
0.2% general partner interest, from Buckeye Pipe Line Holdings, L.P., a Delaware
limited partnership pursuant to a Purchase and Sale Agreement (the “WTP Purchase
and Sale Agreement”) for consideration of approximately $85,000,000 in cash (the
“WTP Partnership Investment”);

WHEREAS, Section 12.2 of the Credit Agreement provides that the Credit Agreement
may be amended, modified and waived from time to time;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement as set forth herein;

WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to the amendments set forth in Section 1 hereof relating to the Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

Section 1. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:

“Amendment No. 1” means Amendment No. 1 to the Credit Agreement dated as of
April 19, 2011.



--------------------------------------------------------------------------------

“Buyer Subsidiaries” has the meaning assigned to such term in Amendment No. 1.

“WTP Expansion Investment” has the meaning assigned to such term in
Section 9.3(t).

“WTP Purchase and Sale Agreement” has the meaning assigned to such term in
Amendment No. 1.

“WTP Partnership” has the meaning assigned to such term in Amendment No. 1.

“WTP Partnership Interest” has the meaning assigned to such term in Amendment
No. 1.

“WTP Partnership Investment” has the meaning assigned to such term in Amendment
No. 1.

“WTP Pipeline System” has the meaning assigned to such term in Amendment No. 1.

(b) Section 9.3 of the Credit Agreement is hereby amended by (i) replacing the
words “other than as permitted by Section 9.3(j) in clause (r) of such Section
with “not otherwise permitted by this Section 9.3”, (ii) deleting the word “and”
at the end of clause (r) of such Section, (iii) replacing the period at the end
of clause (s) of such Section with “; and” and (iv) adding the following clause
(t) to the end of such Section:

“(t) (i) the WTP Partnership Investment and (ii) additional Investments by
Borrower and its Consolidated Subsidiaries in WTP Partnership to fund the
Borrower’s or Buyer Subsidiaries’ pro rata share of capital contributions to WTP
Partnership required to be made in accordance with the First Amended and
Restated Limited Partnership Agreement of WTP Partnership, dated as of May 1,
1999, (a) in an aggregate amount not to exceed $30 million to fund the expansion
of the WTP Pipeline System (the “WTP Expansion Investment”) and (b) in addition
to the WTP Expansion Investment, in an aggregate amount not to exceed $5 million
per annum; provided that if the aggregate amount of Investments made in any
fiscal year pursuant to sub clause (ii)(b) above shall be less than $5 million,
then the amount of such shortfall may be added to the amount of Investments
permitted pursuant to sub clause (ii)(b) for the immediately succeeding (but not
any other) fiscal year (it being understood that Investments made in any fiscal
year pursuant to sub clause (ii)(b) shall be counted first against the $5
million available to be spent in such fiscal year and second against the unused
amount, if any, carried over from the immediately prior fiscal year); provided,
further, that to the extent required by Section 7.12 and within the timeframe
provided therein and in the Security Documents, upon the consummation of the WTP
Partnership Investment, the Borrower shall (x) provide a Guaranty from the Buyer
Subsidiaries and (y) cause the Buyer Subsidiaries to pledge the WTP Partnership
Interest pursuant to the Security Agreement.”

Section 2. Conditions Precedent to the Effectiveness of this Amendment No. 1.

(a) This Amendment shall become effective as of the date hereof (the “Amendment
No. 1 Effective Date”) when, and only when, each of the following conditions
precedent shall have been (or is or will be substantially concurrently
therewith) satisfied or waived by the Administrative Agent:

(i) The Administrative Agent shall have received counterparts of this Amendment
No. 1, duly executed by (1) the Borrower, (2) the Administrative Agent and
(3) the Required Lenders;

 

2



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall have received an opinion of legal counsel
for the Borrower, dated the Amendment No. 1 Effective Date and addressed to the
Administrative Agent and the Lenders, which opinion shall provide, among other
things, that the execution and delivery of the Amendment by the Borrower and the
consummation of the transactions contemplated thereby will not violate the
corporate instruments of the Borrower or the terms of the Loan Documents, that
the Credit Agreement may be amended as provided in this Amendment No. 1 with
consent of the Required Lenders in accordance with Section 12.2 of the Credit
Agreement and shall otherwise be in form and substance acceptable to the
Administrative Agent and the Lenders; and

(iii) The Borrower shall have paid all reasonable out-of-pocket costs and
expenses of the Administrative Agent associated with this Amendment No. 1 and
the preparation, reproduction, execution, delivery, administration, and
enforcement of this Amendment No. 1 (including, without limitation, all
reasonable fees and out-of-pocket expenses of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent).

Section 3. Representations and Warranties. On and as of the Amendment No. 1
Effective Date, after giving effect to this Amendment No. 1, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender as follows:

(a) this Amendment No. 1 has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms and the Credit
Agreement, as amended by this Amendment No. 1, constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.

(b) No Default or Event of Default under the Credit Agreement exists or is
continuing or would exist immediately after giving effect to this Amendment
No. 1.

(c) No consent, approval, authorization or offer of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment No. 1.

(d) The representations and warranties set forth in Article VI of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

Section 4. Reference to and Effect on the Loan Documents.

(a) As of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment No. 1 and the Credit Agreement shall be
read together and construed as a single instrument.

(b) As of the Amendment No. 1 Effective Date, Borrower hereby acknowledges that
it has received and reviewed a copy of the Credit Agreement and acknowledges and
agrees to be bound by all covenants, agreements and acknowledgments in the
Credit Agreement and any other Loan Document and to perform all obligations and
duties required of it by the Credit Agreement.

 

3



--------------------------------------------------------------------------------

(c) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(d) The execution, delivery and effectiveness of this Amendment No. 1 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(e) This Amendment No. 1 shall constitute a Loan Document under the terms of the
Credit Agreement.

Section 5. Acknowledgement of Guarantors. The Guarantors acknowledge and consent
to all terms and conditions of this Amendment No. 1 and agree that this
Amendment No. 1 and all documents executed in connection herewith do not operate
to reduce or discharge the Guarantors’ obligations under the Loan Documents.

Section 6. Confirmation of Security Documents. The Borrower hereby confirms and
ratifies all of its obligations under the Loan Documents to which it is a party.
By its execution on the signature lines provided below, each of the Loan Parties
hereby confirms and ratifies all of its obligations and the Liens granted by it
under the Security Documents to which it is a party, confirms that the Security
Documents continue to grant valid Liens on the Collateral to the Collateral
Agent for the benefit of the Secured Parties securing the Obligations,
represents and warrants that the representations and warranties set forth in
such Security Documents are complete and correct on the date hereof as if made
on and as of such date and confirms that all references in such Security
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as amended hereby without impairing any such obligations or
Liens in any respect.

Section 7. Execution in Counterparts. This Waiver may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart by telecopy or other electronic transmission
(i.e., “pdf” or “tif” document) shall be effective as delivery of a manually
executed counterpart of this Amendment No. 1.

Section 8. Lender Signatures. Each Lender that signs a signature page to this
Amendment No. 1 shall be deemed to have approved this Amendment No. 1 and shall
be further deemed for the purposes of the Loan Documents to have approved this
Amendment No. 1. Each Lender signatory to this Amendment No. 1 agrees that such
Lender shall not be entitled to receive a copy of any other Lender’s signature
page to this Amendment No. 1, but agrees that a copy of such signature page may
be delivered to the Borrower and the Administrative Agent.

Section 9. Governing Law. This Amendment No. 1 shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of law to the extent that the application of the laws
of another jurisdiction will be required thereby.

 

4



--------------------------------------------------------------------------------

Section 10. Section Titles. The section titles contained in this Amendment No. 1
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto, except when used
to reference a section. Any reference to the number of a clause, sub clause or
subsection of any Loan Document immediately followed by a reference in
parenthesis to the title of the section of such Loan Document containing such
clause, sub clause or subsection is a reference to such clause, sub clause or
subsection and not to the entire section; provided, however, that, in case of
direct conflict between the reference to the title and the reference to the
number of such section, the reference to the title shall govern absent manifest
error. If any reference to the number of a section (but not to any clause, sub
clause or subsection thereof) of any Loan Document is followed immediately by a
reference in parenthesis to the title of a section of any Loan Document, the
title reference shall govern in case of direct conflict absent manifest error.

Section 11. Notices. All communications and notices hereunder shall be given as
provided in the Credit Agreement.

Section 12. Severability. The fact that any term or provision of this Amendment
No. 1 is held invalid, illegal or unenforceable as to any person in any
situation in any jurisdiction shall not affect the validity, enforceability or
legality of the remaining terms or provisions hereof or the validity,
enforceability or legality of such offending term or provision in any other
situation or jurisdiction or as applied to any person.

Section 13. Successors. The terms of this Amendment No. 1 shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

Section 14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT NO. 1
OR ANY OTHER LOAN DOCUMENT.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

 

BORROWER: ATLAS PIPELINE PARTNERS, L.P. By:    Atlas Pipeline Partners GP, LLC,
its general partner

 

By:   

/s/ ERIC T. KALAMARAS

   Eric T. Kalamaras    Chief Financial Officer

 

GUARANTORS: ATLAS PIPELINE OPERATING PARTNERSHIP, L.P. By:    Atlas Pipeline
Partners GP, LLC, its general partner

 

By:   

/s/ ERIC T. KALAMARAS

   Eric T. Kalamaras    Chief Financial Officer

 

ATLAS PIPELINE MID-CONTINENT, LLC ATLAS PIPELINE TENNESSEE, LLC APL LAUREL
MOUNTAIN, LLC By:    Atlas Pipeline Operating Partnership, L.P., its sole member
By:    Atlas Pipeline Partners GP, LLC, its general partner

 

By:   

/s/ ERIC T. KALAMARAS

   Eric T. Kalamaras    Chief Financial Officer

 

ATLAS MIDKIFF, LLC

ATLAS CHANEY DELL, LLC

SLIDER WESTOK GATHERING, LLC

 

6



--------------------------------------------------------------------------------

VELMA INTRASTATE GAS TRANSMISSION

COMPANY, LLC

NOARK ENERGY SERVICES, L.L.C.

 

By:    Atlas Pipeline Mid-Continent, LLC, its sole member By:    Atlas Pipeline
Operating Partnership, L.P., its sole member By:    Atlas Pipeline Partners GP,
LLC, its general partner

 

By:   

/s/ ERIC T. KALAMARAS

   Eric T. Kalamaras    Chief Financial Officer

 

7



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:  

/s/ TOM K. MARTIN

  Tom K. Martin   Director

 

8



--------------------------------------------------------------------------------

We hereby agree to all of the amendments contained in this Amendment No. 1 on
the Amendment No. 1 Effective Date.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

By:  

/s/ TOM K. MARTIN

  Tom K. Martin   Director

 

9



--------------------------------------------------------------------------------

We hereby agree to all of the amendments contained in this Amendment No. 1 on
the Amendment No. 1 Effective Date

 

BANK OF AMERICA, N.A., as Lender By:  

/s/ ADAM H. FEY

  Adam H. Fey   Director

 

10



--------------------------------------------------------------------------------

We hereby agree to all of the amendments contained in this Amendment No. 1 on
the Amendment No. 1 Effective Date.

 

BNP PARIBAS, as Lender By:   /S/ DOUGLAS R. LIFTMAN   Name:  Douglas R. Liftman
  Title:    Managing Director

 

11



--------------------------------------------------------------------------------

We hereby agree to all of the amendments contained in this Amendment No. 1 on
the Amendment No. 1 Effective Date.

 

Citibank N. A., as Lender

By:   /S/ DANIEL A. DAVIS   Name:  Daniel A. Davis   Title:    SVP

 

12



--------------------------------------------------------------------------------

We hereby agree to all of the amendments contained in this Amendment No. 1 on
the Amendment No. 1 Effective Date.

 

Compass Bank, as Lender

By:   /S/ SPENCER STASNEY   Name:  Spencer Stasney   Title:    Vice President

 

 

13



--------------------------------------------------------------------------------

We hereby agree to all of the amendments contained in this Amendment No. 1 on
the Amendment No. 1 Effective Date.

 

SunTrust Bank, as Lender

By:   /S/ GREGORY C. MAGNUSON   Name:  Gregory C. Magnuson   Title:    Vice
President

 

 

 

14